      Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 1 of 8



 1   ADRIAN KWAN                                 DORIS JOHNSON HINES (pro hac vice)
     akwan@mintz.com                             dori.hines@finnegan.com
 2   MINTZ, LEVIN, COHN, FERRIS,                 CHEN ZANG (SBN 302265)
       GLOVSKY AND POPEO, P.C.                   chen.zang@finnegan.com
 3   44 Montgomery Street, 36th Floor            FINNEGAN, HENDERSON, FARABOW,
     San Francisco, CA 94104                      GARRETT & DUNNER, LLP
 4   Telephone: 415.432.6000                     901 New York Avenue, N.W.
     Fax: 415.432.6001                           Washington, DC 20001
 5                                               Telephone: (202) 408-4000
     ANDREW H. DEVOOGD (pro hac vice)            Facsimile:    (202) 408-4400
 6   dhdevoogd@mintz.com
     MINTZ, LEVIN, COHN, FERRIS,                 ERIK R. PUKNYS (SBN 190926)
 7     GLOVSKY AND POPEO, P.C.                   erik.puknys@finnegan.com
     One Financial Center                        FINNEGAN, HENDERSON, FARABOW,
 8   Boston MA 02111                                GARRETT & DUNNER, LLP
     Telephone: 617.542.6000                     3300 Hillview Avenue
 9   Fax: 617.542.2241                           Palo Alto, California 94304
                                                 Telephone: (650) 849-6600
10   Attorneys for Plaintiff                     Facsimile: (650) 849-6666
     NETLIST, INC.
11                                               JASON STACH (pro hac vice)
                                                 jason.stach@finnegan.com
12                                               KARA A. SPECHT (pro hac vice)
                                                 kara.specht@finnegan.com
13                                               FINNEGAN, HENDERSON, FARABOW,
                                                    GARRETT & DUNNER, LLP
14                                               271 17th Street, NW, Suite 1400
                                                 Atlanta, GA 30363-6209
15                                               Telephone: (404) 653-6400
                                                 Facsimile: (404) 653-6444
16
                                                 Attorneys for Defendant
17                                               GOOGLE LLC
18
                                   UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20                                      OAKLAND DIVISION

21
     NETLIST, INC.,                              Civil Action No. C09-05718 SBA
22
                    Plaintiff,
23                                               JOINT CASE MANAGEMENT
            v.                                   CONFERENCE STATEMENT;
24                                               [PROPOSED] CASE SCHEDULE
     GOOGLE LLC,
25                                             Date:        March 11, 2021
                    Defendant.                 Time:        2:45 PM
26                                             Location:    Telephone
                                               Judge:       Hon. Saundra Brown Armstrong
27

28

                                                  JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                              4:09-CV-05718 SBA
          Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 2 of 8



 1                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT
 2            Plaintiff Netlist, Inc. (“Netlist”) and Defendant Google LLC (“Google”) hereby submit
 3   this Joint Case Management Conference Statement.
 4   I.       JURISDICTION AND SERVICE
 5            This is an action arising under the patent laws of the United States, Title 35, United States
 6   Code. This Court has jurisdiction over the claims and defenses of this action pursuant to 35
 7   U.S.C. § 1 et seq., and 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202. The parties do not believe
 8   that any jurisdiction or venue issues exist at this time. No parties remain to be served.
 9   II.      PROCEDURAL HISTORY AND PRESENT POSTURE
10            On December 4, 2009, Plaintiff filed a Complaint for Patent Infringement of U.S. Patent
11   No. 7,619,912 (“the ’912 patent”). (See Dkt. No. 1.) Defendant filed an answer on February 12,
12   2010, denying Plaintiff’s claims and asserting defenses of noninfringement, invalidity, laches,
13   waiver, estoppel, implied or express license, and unclean hands. (See Dkt. No. 18.) Defendant
14   further asserted counterclaims of noninfringement and invalidity of the ’912 patent, as well as
15   fraud/deceit/concealment, negligent misrepresentation, and breach of contract. (See id.) On
16   March 8, 2010, Plaintiff filed a reply to Defendant’s counterclaims denying Defendant’s claims
17   and asserting defenses of waiver, unclean hands, and estoppel. (See Dkt. No. 36.)
18            Netlist asserted claims 1, 3, 4, 6-11, 15, 18-22, 24-25, 27-29, 31-34, 36-39, 41-45, and 50
19   of the ’912 patent against Google for its alleged use of certain 4-rank Fully Buffered Dual In-Line
20   Memory Modules (“FBDIMMs”). Google sought inter partes reexamination of each of these
21   asserted claims. Two other companies also sought reexamination of various sets of claims in the
22   ’912 patent. The United States Patent and Trademark Office (“PTO”) granted the requests and
23   ordered three inter partes reexaminations of the ’912 patent. Netlist and Google filed a Joint
24   Stipulation to Stay Proceedings Pending Reexamination of U.S. Patent No. 7,619,912 on
25   December 27, 2010. (See Dkt. No. 66.) The Court entered an Order Granting the Joint
26   Stipulation on January 25, 2011, administratively closing the matter. (See Dkt. No. 68.)
27            During the reexaminations, Netlist canceled or amended each of the claims it asserted
28   against Google. It also added new claims. After lengthy proceedings before the PTO and
                                                    -2-
                                                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                      4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 3 of 8



 1   following resolution of appeals taken to the Federal Circuit from those proceedings, the PTO
 2   issued the Reexamination Certificate for the ’912 patent on February 8, 2021.
 3          On February 16, 2021, the parties jointly notified this Court that the reexamination
 4   proceedings had concluded. (See Dkt. No. 110.) The next day, this Court reopened this matter,
 5   and set a Case Management Conference for March 11, 2021. (See Dkt. No. 111.)
 6   III.   AGREED ISSUES
 7          Changed Counsel. It has been a decade since this Court administratively closed this case
 8   in view of the reexamination proceedings. In the interim, both parties have changed counsel;
 9   Netlist’s present counsel just appeared in this case several weeks ago. As a result, the parties
10   respectfully submit that successor counsel on each side could benefit from some time to get up to
11   speed on the issues in the case.
12          Early Intervening Rights Determination. The parties agree that it would be an efficient
13   first step to resolve the question of what intervening rights exist with respect to the claims of the
14   ’912 patent, if any. The Court’s ruling on intervening rights could narrow the issues. The
15   parties’ proposed schedules below provide dates for briefing on the scope of intervening rights.
16   IV.    DISPUTED ISSUES
17          Early Discovery on Google’s Memory Use. The parties dispute whether Netlist should
18   be permitted to begin obtaining technical discovery from Google now.
19   Netlist’s position:
20          Netlist submits that targeted discovery, beginning now, regarding the nature of the
21   memory modules currently used by Google is necessary and would be beneficial. Netlist believes
22   that these efforts may narrow, alter, and/or focus the issues in dispute. At a minimum, for
23   example, to the extent that Google intends to advance equitable intervening rights arguments,
24   Netlist is entitled to probe the underlying facts regarding the nature and scope of Google’s use of
25   the claimed technology. In any event this case has been stayed for long enough that Google’s
26   non-public use of implicated memory modules that otherwise infringe the claims of the ’912
27   patent is likely to have changed since the complaint was filed. Any burden presented by such
28   minimal discovery is proportional to the needs of the case, and should not be delayed.
                                                     -3-
                                                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                     4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 4 of 8



 1          Netlist understands that the parties mutually agreed in good faith to attempt to find
 2   common ground regarding this preliminary discovery. As a result, Netlist will not burden the
 3   Court with an in-kind response to Google’s unnecessary advocacy. It is enough to say here that
 4   Netlist disagrees with Google’s characterization of and argument on the issues.
 5   Google’s position:
 6          Google is open to limited discovery in the form of a targeted interrogatory directed to the
 7   identification of memory module classes (e.g., FBDIMMs, etc.) and generations (e.g., DDR,
 8   DDR2, etc.) Google currently uses. The parties are working to reach an agreement regarding the
 9   proper scope of this interrogatory. If the parties cannot reach agreement, Google disagrees that
10   Netlist should be entitled to any broader scope of technical discovery before Google has notice of
11   its infringement allegations, and before the court rules on intervening rights. Because none of the
12   original asserted claims survived reexamination, intervening rights will limit—if not entirely
13   dispose of—Netlist’s infringement allegations against Google. Because it is a case-defining
14   issue, the scope of Google’s intervening rights should be determined before burdensome technical
15   discovery is taken of Google.
16          Further, a plaintiff bringing a patent-infringement case in this District is expected to
17   already have an infringement theory—and must generate claim charts explaining that theory in
18   detail—before any substantial discovery is taken of the accused infringer. See Patent Local Rules
19   3-1, 3-4 (requiring infringement contentions before the defendant produces “[s]ource code,
20   specifications, schematics, flow charts, artwork, formulas, or other documentation sufficient to
21   show the operation of any aspects or elements of an Accused Instrumentality identified by the
22   patent claimant”). Netlist provides no reason for bypassing this Court’s long-standing rules for
23   ensuring there is a good-faith basis for infringement allegations before imposing burdensome
24   discovery on the defendant. The rules’ protections are particularly important in this case, where
25   every one of the claims Netlist previously asserted against Google has been invalidated in the
26   reexamination proceeding. To the extent any claims remain in this litigation after the Court’s
27   ruling on intervening rights, Google will make its technical and financial document productions
28   in accordance with Patent Local Rule 3-4, after Netlist has served its infringement contentions in
                                                      -4-
                                                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                     4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 5 of 8



 1   accordance with Patent Local Rule 3-1.
 2          Setting case deadlines. The parties agree that it will be most efficient for Netlist to serve
 3   amended infringement contentions, and then for the parties to brief intervening rights. However,
 4   the parties disagree on the dates.
 5   Netlist’s position:
 6          In preparation for this Case Management Conference, and in the interest of providing the
 7   Court with the parties’ longer-term view of the proceedings, Netlist proposed that Google
 8   consider the procedural schedule set forth below, in addition to addressing the intervening rights
 9   issue. Google initially refused to do so, demanding instead that the parties address only one
10   preliminary issue which is not certain to resolve the case—as Google prematurely appears to
11   assume. The more prudent approach would be to address the intervening rights issue promptly,
12   but to permit other aspects of the case to proceed in parallel, as contemplated both by Netlist’s
13   position on discovery and by proposing additional case deadlines at this juncture.
14          Because Google provided Netlist with a substantive response on these proposed dates too
15   close to the deadline for the filing of this CMC Statement to enable meaningful review and client
16   approval, Netlist reserves the right to supplement and/or revise its position regarding the proposed
17   schedule before, or at, the CMC.
18   Google’s position:
19          Google’s proposed schedule places the intervening rights briefing schedule sufficiently
20   after Netlist’s deadline to amend its infringement contentions to allow Google enough time to
21   further analyze intervening rights with respect to Netlist’s infringement allegations. Google’s
22   proposed dates are also consistent with the deadlines in the Patent Local Rules, except for one
23   date that Google adjusted by one day to avoid a holiday. Several of Netlist’s proposed dates,
24   however, set shortened time periods. For example, Netlist’s schedule provides 28 days for
25   Google to provide its invalidity contentions after Netlist serves its infringement contentions,
26   while Patent Local Rule 3-3 provides 45 days. There is no reason to shorten the presumptive
27   deadline for Google to serve its invalidity contentions. In addition, Google’s proposed deadline
28   for serving its invalidity contentions is after the proposed intervening rights briefing schedule, as
                                                          -5-
                                                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                     4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 6 of 8



 1   a ruling on that issue will narrow the case and the scope of related contentions.
 2

 3                                               Netlist’s Proposed            Google’s Proposed
                      Event                           Deadline                     Deadline
 4
      Amended Infringement Contentions              June 18, 2021                  June 4, 2021
 5
      Google Opening Brief on                        July 9, 2021                 August 4, 2021
 6
      Intervening Rights
 7
      Netlist Response on Intervening               July 28, 2021               September 3, 2021
 8    Rights

 9    Google Reply on Intervening Rights           August 11, 2021             September 24, 2021
10    Amended Invalidity Contentions                 July 2, 2021              November 19, 2021
11    Exchange Proposed Claim Terms                August 13, 2021              December 3, 2021
12
      Exchange Preliminary Constructions           August 27, 2021              December 23, 2021
13    and Extrinsic evidence

14    Damages Contentions                                                        January 10, 2022
15    Joint Claim Construction and               September 17, 2021              January 18, 2022
      Prehearing Statement
16

17    Responsive Damages Contentions                                             February 9, 2022

18    End of Claim Construction                    October 6, 2021              February 17, 2022
      Discovery
19
      Opening Claim Construction Brief            October 15, 2021                March 4, 2022
20
      Responsive Claim Construction               October 29, 2021               March 18, 2022
21    Brief
22
      Reply Claim Construction Brief              November 5, 2021               March 25, 2022
23
      Tutorial/Markman Hearing                   November 17, 2021             April 8, 2022 or later
24                                                                            (subject to the Court’s
                                                                                  convenience)
25

26   V.     CONCLUSION

27          Counsel for Plaintiff and Defendant conferred regarding this Joint Case Management

28   Conference Statement on February 26, 2021, and March 4, 2021, and have reviewed and agree to
                                                  -6-
                                                        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                    4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 7 of 8



 1   this Joint Case Management Conference Statement.
 2

 3   Respectfully Submitted,
 4
      Dated: March 4, 2021                    FINNEGAN, HENDERSON, FARABOW,
 5                                               GARRETT & DUNNER, LLP
 6                                     BY: /s/ Erik R. Puknys
 7                                     ERIK R. PUKNYS
                                       Attorneys for Defendant
 8                                     GOOGLE LLC

 9                                            MINTZ, LEVIN, COHN, FERRIS,
      Dated: March 4, 2021                      GLOVSKY AND POPEO, P.C.
10

11                                      BY: __/s/ Andrew H. DeVoogd______________
                                        Andrew H. DeVoogd (pro hac vice)
12                                      Attorneys for Plaintiff
                                        Netlist, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -7-
                                                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                               4:09-CV-05718 SBA
       Case 4:09-cv-05718-SBA Document 115 Filed 03/04/21 Page 8 of 8



 1                                 DECLARATION OF CONSENT
 2          Pursuant to General Order No. 45, Section X(B) regarding signatures, I attest under
 3
     penalty of perjury that concurrence in the filing of this document has been obtained from Andrew
 4
     H. DeVoogd.
 5
      Dated: March 4, 2021                       FINNEGAN, HENDERSON, FARABOW,
 6                                                  GARRETT & DUNNER, LLP
 7                                       BY: /s/ Erik R. Puknys
 8                                       ERIK R. PUKNYS
                                         Attorneys for Defendant
 9                                       GOOGLE LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -8-
                                                      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                  4:09-CV-05718 SBA
